Citation Nr: 1447681	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 1970 and from June 1972 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, in May 2010, the RO issued an additional rating decision in which it granted an initial 50 percent rating for the Veteran's service-connected PTSD.

The Veteran testified before the Board at a hearing at the RO in June 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, however, the Veteran filed a separate claim for entitlement to a TDIU during the pendency of his appeal for an increased rating for his service-connected PTSD.  The RO subsequently issued a rating decision in March 2012 addressing the issue of entitlement to a TDIU, which was denied at that time.  The Veteran chose not to perfect an appeal as to that March 2012 denial of his claim for entitlement to a TDIU.  Moreover, he indicated in a March 2014 statement that he is unable to work primarily due to orthopedic and cardiac disorders.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his PTSD but notes that this is reflected in the disability rating that has been assigned for the disorder.  The Board thus concludes that the credible evidence does not establish that the Veteran cannot work solely because of his service-connected PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.

Additionally, in March 2014, the Veteran filed a new claim for entitlement to a TDIU based on multiple service-connected disabilities, as well as claims for increased ratings for service-connected residuals of status post right total knee replacement, diabetes mellitus, degenerative joint disease and degenerative disc disease of the lumbar spine, and coronary artery disease, as well as a claim for "water contamination Camp LeJeune."  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a June 2014 written statement, submitted prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.

2.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by disturbances of motivation and mood, irritability, insomnia, depression, and isolation that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his appeal of the issue of entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim remaining on appeal has been accomplished.

In this respect, through February 2007 and April 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the February 2007 and April 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2007 and April 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2007 and April 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the February 2007 and April 2008 letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different and, in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claim for increase for his service-connected PTSD.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim remaining on appeal.  The Veteran's service treatment records, as well as records of post-service treatment, have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in November 2007 and April 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  In addition, the Veteran testified before the undersigned Veterans Law Judge at a June 2012 hearing.  The Veteran has not identified, and the record does not indicate, existing records pertinent to this claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

III.  Analysis

The Veteran contends that his service-connected PTSD is more disabling than is reflected by the 50 percent disability rating initially assigned.  

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In the December 2007 and May 2010 rating decisions, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

Relevant evidence of record consists of VA examinations conducted in November 2007 and April 2010, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Records of VA treatment reflect that the Veteran has complained of symptoms of PTSD such as depression, anxiety, nightmares and flashbacks, irritability, problems with sleep, and isolation.  At a psychiatric visit in January 2008, the Veteran complained of irritability, depression, and intrusive thoughts, as well as "persistent nightmares."  Records from 2008 reflect ongoing complaints of nightmares and problems sleeping, intrusive thoughts, irritability, and a short temper.  The Veteran was assigned a GAF score of 57 at January and April 2008 treatment visits.  In January 2009, however, he reported being "very involved in his community" and stated that his irritability had decreased with medication.  Records from 2009 also reflect that the Veteran and his wife were engaged in ongoing couples therapy to improve their relationship.  In October 2009, the Veteran again complained of irritability and social isolation, as well as limited tolerance for others.  However, in May 2010 the Veteran reported that he continued to be active in a local veterans' organization and enjoyed the work.  More recent treatment records from 2011 and 2012 reflect that the Veteran has continued to complain of problems with sleep and nightmares, as well as occasional irritability and anxiety.  At each of these treatment visits, the Veteran denied experiencing any suicidal or homicidal ideation.

The Veteran and his wife have also submitted written statements to VA in support of his claim for increase, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2012.  In that connection, the Veteran's wife has stated in multiple letters that the Veteran is withdrawn, irritable, and moody and has trouble sleeping.  The Veteran reiterated these complaints at the June 2012 hearing; at that time, he also stated that he was "obsessive" about keeping the house clean and being on time to scheduled events and appointments.  He also reported at the hearing that he occasionally experienced suicidal thoughts and was easily depressed.

The Veteran was afforded a VA examination in November 2007.  At that time, he complained of nightmares and flashbacks occurring two to three times per week, as well as avoidance of certain individuals and hypervigilance.  His symptoms were described as moderate and occurring "daily to weekly."  The examiner noted that the Veteran's PTSD caused no social or occupational impairment, as well as no impairment of thought processes or communication.  Mental status was normal, with euthymic mood and full affect.  No suicidal or homicidal ideation was noted.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  

The Veteran again underwent VA examination in April 2010.  At that time, the Veteran reported that he was "not as friendly as he used to be" and was increasingly avoiding other people.  He also stated that he had stopped fishing and boating and was less outgoing.  His affect was constricted, with an anxious mood, although mental status examination was normal.  He was noted to display no obsessive or ritualistic behavior and denied any suicidal or homicidal thoughts.  The Veteran reported experiencing recurrent distressing dreams, markedly diminished interest in activities, and feeling detached from others.  The examiner also noted the Veteran's report of difficulty with sleep and concentration as well as irritability and an exaggerated startle response.  The examiner noted that the Veteran's symptoms occurred approximately once per week and were mild to moderate in severity.  The examiner pointed out that although the Veteran had been retired for eight years, he did so due to both the duration of his time at work and knee problems.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 56. 

In light of the above findings, the Board finds that an initial disability rating in excess of 50 percent is not warranted for the Veteran's PTSD.  In that connection, the Board notes that the Veteran has been treated on multiple occasions for complaints of anxiety and depressed mood as well as increased irritability and problems sleeping, including nightmares and "weird dreams."  He was specifically noted at both the November 2007 and April 2010 VA examinations to have no more than "moderate" symptomatology.  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's restricted affect; trouble with sleep; disturbances of motivation and mood; and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing anxiety and depression, as well as multiple findings of problems sleeping, nightmares, irritability, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a disability rating in excess of than the 50 percent disability rating initially assigned is not warranted.  In so finding, the Board notes that, despite the Veteran's report at the June 2012 hearing that he insists on cleanliness and punctuality, there is no evidence that he has problems tantamount to obsessive or ritualistic behavior that interfere with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has further reported to his VA treatment providers and examiners that he is not experiencing visual or auditory hallucinations.  As well, the Veteran has consistently been found able to perform activities of daily living.  These are the sort of things that strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the Veteran has not been found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

In sum, the Board finds that the Veteran's symptoms of PTSD are not of the degree contemplated by the criteria for a higher rating; they are more like those contemplated by the currently assigned rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  He has not been so irritable as to have periods of violence.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment.  In that connection, a letter from the Veteran's treatment provider indicated that he had "problems with interpersonal relationships," and he has been in ongoing relationship therapy with his wife.  Nevertheless, treatment records show that he continues to work on improving his relationships and has stated how "proud" he is of his children.  In addition, records reflect that the Veteran continues to be involved in community organizations that help other veterans.  As discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, he is able to communicate without speech problems.  In addition, the Veteran reported on multiple occasions, including at both VA examinations and at his June 2012 hearing before the Board that he retired due primarily to physical problems with his spine and knees.  Although he has been noted to experience anxiety and depressed mood, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.7.

The Board has also has considered but does not find that the Veteran's PTSD causes total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  In that connection, the Board acknowledges that the Veteran has not, at any time during the appellate period, displayed delusions, hallucinations, or grossly inappropriate behavior.  Importantly, the Veteran has been shown to be oriented and to be able to perform activities of daily living.  He has not been shown to have memory loss for his name, the names of his relatives, or his occupation.  Further, although the Veteran reported at his June 2012 hearing that he experienced occasional suicidal thoughts, he has consistently denied experiencing suicidal or homicidal thoughts to both his VA examiners and VA treatment providers.  The Board thus finds that any such suicidal ideation has been, at most, brief and transitory and not present to the extent contemplated by the 100 percent disability rating.  Thus, the Board finds that a rating of 100 percent is not warranted under Diagnostic Code 9411.   

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in November 2007 and April 2010.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 55, assigned by his November 2007 VA examiner, coincides with his stated symptoms and with the rating of 50 percent currently assigned under the General Rating Formula for Mental Disorders.  The same is true for the GAF score of 56 assigned by the April 2010 VA examiner.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect or moderate difficulty in social, occupation, or school functioning.  In this case, the Veteran has continued to attend couples counseling with his wife and has maintained relationships with his children and grandchildren, and has not been found to have more than moderate PTSD symptomatology by either VA treatment providers or VA examiners.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating initially assigned.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 50 percent for the Veteran's service-connected PTSD must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

The appeal of the issue of entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee is dismissed.

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


